Citation Nr: 1704246	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  06-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased initial rating for posttraumatic headaches, rated as 10 percent disabling prior to October 24, 2008, and 30 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to service connection for right leg numbness, to include muscle spasms.

5.  Entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD.




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2008 and December 2012, when it was remanded for additional development. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for allergic rhinitis, a pulmonary embolism, and hematuria; entitlement to an increased rating for a cervical spine disability; and entitlement to a total rating for compensation based on individual unemployability, as shown in the electronic claims file (VBMS).  These appeals are listed in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The Board also notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  When an appeal is certified to    the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of     the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent in regard to entitlement to an increased rating for right upper extremity radiculopathy and entitlement to an effective date prior to August 25, 2005 for the grant of service connection for right upper extremity radiculopathy , the Board declines to take any further action on these issues.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. §  3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (holding that due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to service connection for a right leg numbness, and entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2, 2015 statement the Veteran withdrew from appellate review his claim of entitlement to a rating in excess of 70 percent for PTSD.

2.  In August 14, 2016 and December 8, 2016 statements the Veteran withdrew from appellate review his claim of entitlement to an increased initial rating for posttraumatic headaches.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased initial rating for posttraumatic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ.  Thereafter, it is not effective until received   by the Board.  38 C.F.R. § 20.204 (b)(3) (2016).

The VACOLS tracking system indicates that the Veteran's appeals were received by the Board on June 27, 2016.  

In an August 2, 2016 statement, the Veteran stated that he was requesting to remove the following contentions from his notice of disagreement with the rating decision dated April 24, 2014.  He stated that the contentions included, inter alia, entitlement to an increase in excess of 70 percent for PTSD.  The Veteran further noted that he desired to keep his other contentions, including his claim for an earlier effective date, active.  

In an August 14, 2016 statement the Veteran indicated that he desired to withdraw his July 10, 2016 claim for an increased rating for chronic headaches.  

A November 28, 2016 report of general information noted that the Veteran was called to clarify which claims he was withdrawing.  It indicates that the Veteran   was asked whether he desired to withdraw his pending appeal for, inter alia¸ an increased rating for posttraumatic headaches.  The Veteran affirmed that he wished to withdraw that claim.  With regard to the Veteran's PTSD claim, the Veteran was informed that his PTSD appeal had been withdrawn in an August 2, 2016 statement.  When asked if he desired to file a new claim, the Veteran indicated that he did not want his PTSD evaluated.  The Veteran was informed that he needed to withdraw any appeals in writing.  In a December 8, 2016 statement the Veteran stated that he wanted to discontinue action on his current appeal for an increased evaluation of his chronic headaches.  

The Board acknowledges that the Veteran's PTSD appeal stems from an August 2005 rating decision rather than the referenced April 2014 rating.  Moreover, the April 2014 rating decision did not address the Veteran's claim for an increased rating for PTSD; however, it did address another claim that was withdrawn in the August 2, 2016 statement.  The United States Court of Appeals for Veterans Claims (Court) has held that a withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences   of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Notwithstanding the Veteran's citation to the incorrect rating decision, the Board finds that the Veteran's August 2016 statement was unambiguous regarding his intent to withdraw the claim and evidence knowledge of the effects of that withdrawal.  As such, it constitutes a valid withdrawal of the appeal for an increased rating for PTSD.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996) (quoting EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).  

The Veteran has withdrawn his appeals for increased ratings for PTSD and posttraumatic headaches; hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.

ORDER

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to an increased rating for posttraumatic headaches is dismissed.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there are outstanding VA treatment records that are potentially relevant to the remanded appeals.  A November 28, 2016 VA treatment record indicates that the Veteran reported right hip pain and requested an appointment.  It further noted that the Veteran would be contacted by the scheduling clerk to schedule an appointment.  VA treatment records subsequent to November 28, 2016 have not been associated with the record.  Additionally, a March 5, 2013 VA treatment record indicated that inpatient clinical records from March 2, 2013 had been scanned into VistA imaging, and a February 13, 2003 VA treatment record noted that a non-VA medical record from the Carolina Spine Institute dated March 13, 2000 was filed in the Veteran's medical records and was available in "the file room" upon request.  However, the referenced documents have not been associated with the claims file.  Finally, the Veteran's electronic claims file indicates that he has a closed chapter 31 case and    his records contain a November 1998 chapter 31 eligibility determination indicating that his eligibility would terminate on October 27, 2010.  However, his vocational rehabilitation records have not been associated with the claims file.  As it is unclear when between November 1998 and October 2010 the Veteran received vocational rehabilitation evaluations and rehabilitation, the Board cannot exclude the possibility that such records could indicate an ascertainable increase in the Veteran's PTSD within the year proceeding his July 2005 PTSD claim.  As such, the records are potentially relevant to the pending earlier effective date claim.  Accordingly, on remand the Veteran's vocational rehabilitation folder, the outstanding records, as well as all updated VA treatment records must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In accordance with the December 2012 remand directives, the Veteran was provided a VA neurological examination in February 2015 to determine the current severity of his service-connected right lower extremity radiculopathy and to determine whether the Veteran had a right lower extremity neurological disability related to his military service or a service-connected disability.  

With regard to the Veteran's service-connected left lower extremity radiculopathy,  the examination report indicated that the Veteran's condition was limited to mild numbness and a diminished left knee reflex.  A June 18, 2016 VA treatment record noted that the Veteran had sciatic neuropathy and that his nerve pain map revealed pain from his L2 to his left toe.  In light of the above, the Board finds that the Veteran's symptomatology may have worsened since his February 2015 examination.  Accordingly, a contemporaneous VA examination is warranted.  

With regard to the Veteran's right lower extremity, the examiner indicated that neither physical examination of the Veteran nor his medical records were suggestive of right leg neurological pathology.  The examiner opined that the Veteran's claimed right lower extremity neurological condition was less likely than not incurred in or caused by the Veteran's military service and was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  However, an August 29, 2016 VA treatment record indicates that the Veteran has back pain that radiates       into his right leg and right leg numbness.  As such, the Board finds that additional medical clarification is warranted to determine whether the Veteran has a right lower extremity neurological condition, and if so, whether it is related to his military service or service-connected spine disability.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 28, 2016 to present, as well as the documents from VistA Imaging and the "file room" referenced in the March 5, 2013 and February 13, 2003 treatment records and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated him for disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of his service-connected radiculopathy of the left lower extremity, as well as the nature and relationship to service of any right lower extremity neurological condition.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  All symptomatology associated with his radiculopathy of the right lower extremity should be 

reported.  Following review of the claims file, the examiner should:

a.  Indicate whether the Veteran suffers from a right lower extremity neurological condition.

b.  State whether it at least as likely as not (50 percent probability or greater) that any diagnosed right lower extremity neurological condition arose during service or  is otherwise related to the Veteran's military service, to include his May 1987 treatment for right calf pain.  Please explain why or why not.

c.  If not related to the Veteran's military service, state whether it at least as likely as not (50 percent probability or greater) that any diagnosed right lower extremity neurological condition is caused by his service-connected lumbar spine disability.  Please explain why or why not.

d.  If not caused by his service-connected lumbar spine disability, state whether it is at least as likely as not      that any right lower extremity neurological condition is worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected lumbar spine disability.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level.  The examiner should provide the rationale for the conclusions reached.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity     to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


